Prospectus Supplement Filed pursuant to Rule 424(b)(3) To Prospectus Dated March 11, 2016 File No. 333-208676 PROSPECTUS Up to $ of Units (Common Stock, $0.001 par value and Warrants) of Common Stock Offered by Selling Stockholders We are offering a minimum of 25,000,000 Units (the “ Units ”), with each Unit consisting of (i) one (1) share of our common stock, $0.001 par value (the “ Common Stock ”) and, (ii) one (1) detachable warrant (the “ Warrants ”) to purchase one (1) share of our Common Stock at an exercise price of $0.08 per share for gross proceeds of $1,500,000 (the “ Minimum Offering ”) before deduction of commissions and offering expenses and a maximum of 66,666,667 Units for gross proceeds of $4,000,000 (the “ Maximum Offer ing ”) before deduction of commissions and offering expenses. The Units will separate immediately and the Common Stock and Warrants will be issued separately. This offering expires on the earlier of (i) the date upon which all of the Units being offered have been sold, or (ii) April 15, 2016. In addition, we may terminate this offering at any time prior to the expiration date.All costs associated with the registration will be borne by us. All funds sent to the Company to purchase the Units will be deposited in a non-interest bearing escrow account, maintained by Signature Bank (the “ Escrow Agent ”). Within three business days of receipt of the Minimum Offering amount in escrow the Company will first close on the subscription amounts in escrow as of such date subject to the Maximum Offering amount, and additional closings may be held until the expiration or termination of the offering. On March 11, 2016, the Company raised the Minimum Offering Amount and broke escrow in its offering with respect to subscriptions received from investors. The original deadline for the Offering was extended from March 31, 2016 to April 15, 2016. In addition, this prospectus relates to the sale of up to 23,545,114 outstanding shares of our Common Stock by the selling stockholders listed in this prospectus.The shares offered by this prospectus may be sold by the selling stockholders, from time to time, in the over-the-counter market or other national securities exchange or automated interdealer quotation system on which our Common Stock is then listed or quoted, through negotiated transactions or otherwise at market prices prevailing at the time of sale or at negotiated prices, or otherwise in compliance with the “Plan of Distribution” contained herein. We will receive none of the proceeds from the sale of any shares by the selling stockholders. We will bear all expenses of registration incurred in connection with this offering, but all selling and other expenses incurred by the selling stockholders will be borne by them. We have engaged Newport Coast Securities, Inc. to act as our exclusive placement agent in connection with this offering. We have agreed to pay the placement agent a cash fee of (i) ten percent (10%) of the aggregate purchase price of the Units sold in this offering and (ii) warrants to purchase ten percent (10%) of the number of shares sold in this offering. In the case of the Minimum Offering, 25,000,000 Units, the placement agent will be issued warrants to purchase 2,500,000 shares of Common Stock at an exercise price of $0.08 per share and in the case of the Maximum Offering, 66,666,667 Units, the placement agent will be issued warrants to purchase 6,666,667 shares of Common Stock at an exercise price of $0.08 per share. The registration statement of which this prospectus is a part also covers the placement agent’s warrants and the shares of Common Stock issuable from time to time upon the exercise of the placement agent’s warrants. The placement agent’s warrants and the underlying shares of Common Stock are subject to compliance with the requirements of the Financial Industry Regulatory Authority, Inc., or FINRA. i See “Plan of Distribution” beginning on page 26 of this prospectus for more information regarding the above compensation payable to the placement agent. Our Common Stock is quoted on the OTC Bulletin Board under the symbol SNWV.OB.The high and low bid prices for shares of our Common Stock on February 12, 2016, were $0.08 and $0.07 per share, respectively, based upon bids that represent prices quoted by broker-dealers on the OTC Bulletin Board.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page 6 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Brokers or dealers effecting transactions in these securities should confirm that the securities are registered under the applicable state law or that an exemption from registration is available. Placement Agent Newport Coast Securities, Inc. The date of this prospectus is April 1, 201 6 ii TABLE OF CONTENTS PROSPECTUS SUMMARY - 2 - RISK FACTORS - 6 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS - 22 - USE OF PROCEEDS - 23 - SELLING STOCKHOLDERS - 23 - PLAN OF DISTRIBUTION -27 - MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS -32 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS -34 - BUSINESS -44 - MANAGEMENT, EXECUTIVE COMPENSATION AND CORPORATE GOVERNANCE -62 - CORPORATE GOVERNANCE AND BOARD MATTERS -67 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT -71 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS -72 - DESCRIPTION OF SECURITIES TO BE REGISTERED -73 - SHARES AVAILABLE FOR FUTURE SALE - 74 - LEGAL MATTERS - 75 - EXPERTS - 75 - INTEREST OF NAMED EXPERTS AND COUNSEL - 75 - WHERE YOU CAN FIND MORE INFORMATION - 75 - - 1 - PROSPECTUS SUMMARY This summary highlights selected information contained in greater detail elsewhere in this prospectus. This summary may not contain all of the information that you should consider before investing in our Common Stock. You should carefully read the entire prospectus, including ‘‘Risk Factors’’ and the consolidated financial statements, before making an investment decision. Unless the context requires otherwise, the words ‘‘SANUWAVE,’’ ‘‘we,’’ ‘‘Company,’’ ‘‘us,’’ and ‘‘our’’ in this prospectus refer to SANUWAVE Health, Inc. and our subsidiaries. About This Prospectus You may rely only on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the securities offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Our Company We are an acoustic pressure shock wave technology company using a patented system of noninvasive, high-energy, acoustic pressure shock waves for indications such as regenerative medicine and other applications. Our initial focus is regenerative medicine – utilizing noninvasive (extracorporeal), acoustic pressure shock waves to produce a biological response resulting in the body healing itself through the repair and regeneration of skin, musculoskeletal tissue, and vascular structures. Our lead regenerative product in the United States is the dermaPACE® device, used for treating diabetic foot ulcers, which was subject to two double-blinded, randomized Phase IIIclinical studies. The results of these clinical studies will be submitted to the FDA, after our in-person meeting to discuss the submission strategy in late April or early May, for possible approval in 2016. Our portfolio of healthcare products and product candidates activate biologic signaling and angiogenic responses, including new vascularization and microcirculatory improvement, helping to restore the body’s normal healing processes and regeneration. We intend to apply our Pulsed Acoustic Cellular Expression (PACE® ) technology in wound healing, orthopedic, plastic/cosmetic and cardiac conditions. We currently do not market any commercial products for sale in the United States. We generate our revenues from sales of the European Conformity Marking (CE Mark) devices and accessories in Europe, Canada, Asia and Asia/Pacific. In addition to healthcare uses, our high-energy, acoustic pressure shock waves, due to their powerful pressure gradients and localized cavitational effects, may have applications in secondary and tertiary oil exploitation, for cleaning industrial waters, for sterilizing food liquids and finally for maintenance of industrial installations by disrupting biofilms formation. Our business approach will be through licensing and/or partnership opportunities. Product Overview ; Strategy We are focused on developing our Pulsed Acoustic Cellular Expression (PACE) technology to activate healing in: ● wound conditions, including diabetic foot ulcers, venous and arterial ulcers, pressure sores, burns and other skin eruption conditions; ● orthopedic applications, such as eliminating chronic pain in joints from trauma, arthritis or tendons/ligaments inflammation, speeding the healing of fractures (including nonunion or delayed-union conditions), improving bone density in osteoporosis, fusing bones in the extremities and spine, and other potential sports injury applications; ● plastic/cosmetic applications such as cellulite smoothing, graft and transplant acceptance, skin tightening, scarring and other potential aesthetic uses; and ● cardiac applications for removing plaque due to atherosclerosis and improving heart muscle performance. - 2 - In addition to healthcare uses, our high-energy, acoustic pressure shockwaves, due to their powerful pressure gradients and localized cavitational effects, may have applications in secondary and tertiary oil exploitation, for cleaning industrial waters and food liquids and finally for maintenance of industrial installations by disrupting biofilms formation. Our business approach will be through licensing and/or partnership opportunities. We are focused on the development of regenerative medicine products that have the potential to address substantial unmet clinical needs across broad market indications. We believe there are limited therapeutic treatments currently available that directly and reproducibly activate healing processes in the areas in which we are focusing, particularly for wound care and repair of certain types of musculoskeletal conditions. For more information about the Company, see the section entitled “Business” in this prospectus. Risks Associated with Our Business Our business is subject to numerous risks, as more fully described in the section entitled ‘‘Risk Factors’’ immediately following this prospectus summary. We have a limited operating history and have incurred substantial losses since inception. We expect to continue to incur losses for the foreseeable future and are unable to predict the extent of future losses or when we will become profitable, if at all. Our products are in various stages of clinical trials and have not yet received regulatory approval in the United States. Our ability to generate revenue in the future will depend heavily on the successful development and commercialization of our product candidates. Even if we succeed in developing and commercializing one or more of our product candidates, we may never generate sufficient sales revenue to achieve and sustain profitability. We may be unable to maintain and protect our intellectual property, which could have a substantial impact on our ability to generate revenue. Our products are subject to regulation by governmental authorities in the United States and in other countries. Failure to comply with such regulations or to receive the necessary approvals or clearances for our product and product candidates may have a material adverse effect on our business. Trading Market Our Common Stock, is quoted on the Over the Counter Bulletin Board under the symbol “SNWV.OB.” Corporate Information We were incorporated in the State of Nevada on May 6, 2004, under the name Rub Music Enterprises, Inc. (“
